Citation Nr: 0924316	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable evaluation for 
status-post fracture right inferior pelvic rami.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for status-post fracture right 
inferior pelvic rami with an evaluation of 0 percent 
effective April 11, 2006, and denied the Veteran's claim for 
service connection for back pain.

In an April 2008 VA Form 9, the Veteran requested a hearing 
at the RO before a Decision Review Officer.  A hearing was 
scheduled for July 9, 2008, but the Veteran and his 
representative requested that the hearing be cancelled in 
correspondence dated July 2, 2008.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence indicates 
that the Veteran's back disability initially manifested many 
years after service, is not etiologically related to service 
or service connected condition.

2.  The competent medical evidence of record reflects that 
the Veteran has no residual disability from the right 
inferior pelvic rami fracture. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2008).

2.  The criteria for an initial compensable evaluation for 
status-post fracture right inferior pelvic rami have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a May 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  In addition, the May 2006 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned.  The May 2006 letter and a September 2008 
letter further advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  The case was last readjudicated in October 
2008.

In any event, the appeal regarding the claim for a higher 
initial rating for status-post fracture right inferior pelvic 
rami stems from the original award of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify 
with regards to the claim for a higher initial rating has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA treatment records, VA examination 
reports, private treatment reports, letters from private 
physicians, written statements of the Veteran, and a buddy 
statement.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Entitlement to service connection for back pain, to 
include on a secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, 
there must be evidence of a current disability; evidence of a 
service-connected disability; and medical nexus evidence 
establishing a connection between the service connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The Veteran claims that he is entitled to service connection 
for a back condition because it is a result of his in-service 
motorcycle accident.  Specifically, he claims that the 
fractured pelvic bone resulted in a leg length discrepancy 
which ultimately caused his back disorder. 

The evidence supporting the Veteran's claim for service 
connection for back pain consists of some medical evidence, a 
buddy statement, and his statements.  The service treatment 
records indicate that during active service in August 1965, 
the Veteran was treated for a fractured pelvis which he 
sustained in a motorcycle accident.  Private treatment 
records indicate that the Veteran was diagnosed with a low 
back sprain in February 1998 when he injured his back during 
training for his position as a police officer.  He was placed 
on modified duties and prescribed medication and physical 
therapy.  In July 2002 the Veteran was seen by another 
private physician for complaints of pain in his right lower 
back area, which he reported having experienced for three 
weeks.  An MRI revealed the presence of degenerative disc 
disease, disc bulging, osteoarthritis, and moderate spinal 
stenosis at L4-5, mild degenerative disc disease and spinal 
stenosis at L3-4, mild to moderate degenerative disc disease 
at L2-3, osteoarthritis at L5-S1 and at L4-5, suspicion of a 
small right paracentral disc hernia at T12-L1, and L4-5 
retrolisthesis.  

In support of his claim, the Veteran had a private physician 
write a letter in January 2007 regarding possible service 
connection for his back pain.  The physician stated that the 
Veteran has a functional limb length discrepancy, which may 
have occurred following the pelvic fracture, although it is 
difficult to assess as there in no mention of it in his 
treatment records.  The physician said that if the Veteran 
indeed has a functional limb length discrepancy resulting in 
an alteration in his stance and ambulation this may have 
contributed to an acceleration of his current back problems.  
Additionally, the physician said that an injury resulting in 
a pelvic fracture would indicate a fairly high velocity 
trauma, which may have also resulted in initiating some 
issues with his back.  The physician concluded that it is 
plausible that there may be some contributing factor from 
active service and he thought a second look at the Veteran's 
service record and activity would be reasonable. 

VA treatment records from December 2007 confirm a current 
diagnosis of leg length discrepancy.  

The Veteran also submitted a buddy statement dated in January 
2007.  The individual stated that he has known the Veteran 
for 32 years and during that time he has seen that the 
Veteran was suffering from lower back pain, which has gotten 
worse.  The individual related that over the years the 
Veteran has told him that his bad back was due to a 
motorcycle accident while in the service.  Finally, the 
individual said that he knows for a fact that during the 
years he has known the Veteran, he has not had any injuries 
to his back, pelvis, or spine. 

When he filed his claim for service connection for back pain 
in April 2006, the Veteran said that he was thrown 15 to 20 
feet across an intersection and landed on a curb on his back 
when he was involved in a motorcycle accident in August 1965.  
He said he was in terrible pain in his back.  He says he was 
told that he had injured his back in addition to his pelvis.  
He claimed that since that time he has always had some back 
pain, which he relieved with over the counter pain 
medication.  He said he started to have more severe problems 
when he reached the age of 50.  He stated that he had been to 
the doctor before 1998 for minor pain but the doctor and 
clinic are now gone.  In a May 2006 statement, he said that 
over the years of wearing a heavy gunbelt on his hips as a 
police officer, he started to develop pain, which worsened as 
he got older.  He feels that his pain was a result of his in-
service motorcycle accident.  In February 2007, he noted that 
the July 2002 MRI shows '"severe" osteoarthritis,' which he 
says would tend to indicate an old injury.  In the April 2008 
Form 9, the Veteran explained that he was not checked for a 
leg length discrepancy after the motorcycle accident or when 
discharged from the service.  He said that the December 2007 
VA outpatient examiner stated that leg length discrepancy is 
common in a broken pelvis as the break heals and causes the 
leg to lengthen.  He noted that his broken pelvis was on his 
right side and his right leg is now longer.  In January 2009, 
he asserted that the evidence appears clear that his back 
pain is directly related to his leg length discrepancy which 
was caused by the broken pelvis.          

The evidence against the Veteran's claim for service 
connection for back pain includes the preponderance of the 
medical evidence of record.  The Veteran was treated for a 
fractured pelvis which he sustained in a motorcycle accident 
during active service.  However, the service treatment 
records are negative for complaints, findings or treatment of 
any low back pain or injury during active service, and the 
spine and other musculoskeletal systems were evaluated as 
normal on the separation examination in June 1967.  Further, 
the there are no findings in the service treatment records 
regarding a leg length discrepancy.  

The Veteran underwent a VA examination in August 2006 in 
which the claims folder was available and reviewed.  The 
impression of X-rays was mild to moderate degenerative 
changes throughout the lumbar spine.  Upon physical 
examination, the examiner reported a flat back and normal 
gait.  Additionally, no leg length discrepancy was noted, 
rather, the examiner reported that leg length was 90 
centimeters on both legs, measured from the superior interior 
iliac crest to the medial malleolus.  The assessment included 
degenerative disk disease of the lumbar spine, spinal 
stenosis, L4-5 disk extrusion, T12-L1 disk hernia, and L4-5 
retrolisthesis.  The examiner stated that no old fractures of 
the pelvis or spine were noted on the X-ray or MRI reports, 
and concluded that it is less likely than not that the 
Veteran's current claimed back condition is a result of his 
accident in the service.   
 
As noted above, private treatment records reveal he suffered 
a work-related low back injury in 1998 while working as a 
police officer.

In August 2008, the Veteran was afforded a VA spine 
examination where the claims file was available and reviewed 
by the examining physician.  The Veteran reported that the 
first time he remembers having back problems was probably 
around 1985.  Upon physical examination, the examiner noted 
that the Veteran ambulates with a slight antalgic gait but 
also had a recent knee injury.  The examiner reviewed 
findings from the July 2002 MRI and reviewed X-rays of the 
lumbosacral spine and pelvis from August 2006.  The diagnosis 
was lumbosacral spine degenerative joint disease.  The 
examiner concluded that the Veteran's limb length discrepancy 
is not related to his pelvic fracture and is more likely 
related to his current arthritis in his back.  The examiner 
stated that it is less likely as not that his low back 
arthritis is related to the accident in service.  The 
examiner explained that the Veteran does have significant 
arthritis in his lumbosacral spine, but that there is no 
focal deformity of his pelvis on X-ray that would implicate 
his fracture hearing in 
causing a true anatomic leg length discrepancy.  He stated 
that many patients with spinal arthritis may develop an 
apparent limb length discrepancy due to the degenerative 
changes across the back, as well as muscle spasm, which alter 
the gait.  The Veteran did not have any complaints of back 
problems after the injury in 1965, and his first complaints 
of back problems were 20 years later.  

Although a private physician opined in the January 2007 
letter that it is plausible that there may be some 
relationship between the Veteran's current back condition and 
active service, he also thought the timeframe between service 
and the evaluation in 1998 was quite extensive.  He was not 
sure whether there is a direct link between the current 
disability and service, and merely said that he did think a 
second look at the Veteran's service record and activity 
would be reasonable.  Additionally, he said that the 
Veteran's functional limb length discrepancy may have 
occurred following the pelvic fracture, although he said it 
was difficult to assess with no mention of it in his medical 
records.  He said that if the Veteran had a limb length 
discrepancy it may have contributed to an acceleration of his 
current low back problems.  The physician's opinion is 
couched in speculation and is entitled to little probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127- 28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by physician is too 
speculative).  Conversely, the opinions of the two VA 
examiners were consistent and supported by clinical findings.  
The VA examiners reviewed the claims file and the objective 
clinical evidence in rendering their opinions.  As such, 
their opinions are entitled to great probative weight.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

While the Veteran has indicated that he had back pain ever 
since his motorcycle accident, the Board finds the 
contemporaneous service treatment records showing no back 
problems to be of greater probative value.  Further, although 
a buddy statement was submitted referencing the Veteran's 
back pain, it provided only a general notation that the 
Veteran with back pain, with the only date provided being the 
work-related injury in 1998.  Moreover, the fact that the 
Veteran was able to become a police officer in 1975 and 
maintain that job until retirement more than 20 years later 
further preponderates against the Veteran's current 
contentions of significant back problems beginning in and 
continuing since service.  

In any event, the Veteran is not competent to diagnose 
arthritis or disc disease of the spine, as such requires 
medical expertise and medical testing to identify, nor is he 
competent to determine the etiology of a leg length 
discrepancy, especially when radiographic studies of the 
pelvis reveal no residual abnormality from the prior 
fracture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  In Clyburn v. West, 12 Vet. App. 296, 301-
302 (1999), the Court noted that medical evidence is still 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  Thus, the Veteran's and/or his friend's 
belief that the current back disorder is related to his 
motorcycle accident or his pelvic fracture is not competent 
medical evidence.

Even if the Veteran has experienced back pain for years, the 
preponderance of the medical evidence indicates, as discussed 
above, that such pain and his limb length discrepancy are not 
the result of the motorcycle accident or pelvic fracture he 
sustained during active service.  Moreover, the record 
reflects that there has been at least one intervening injury 
to the Veteran's back since active service, the on the job 
training accident of February 1998.     

In summary, while there is evidence of a current back 
disability, there is no evidence of such disability during 
service and it was first shown by the medical evidence over 
30 years after service.  Additionally, the preponderance of 
the competent medical evidence is against finding a link 
between the current back disability and the Veteran's 
military service or his service-connected status-post 
fracture right inferior pelvic rami.  Likewise, there is no 
competent evidence that his arthritis became manifest to a 
compensable degree within one year from the date of 
termination of active service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a back condition.  

II.  Entitlement to an initial compensable rating for 
status-post fracture right inferior pelvic rami.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Veteran's disability is not listed in the Rating 
Schedule.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The Veteran's status post fracture of right inferior pelvic 
rami was rated by the RO as analogous to arthritis.  
Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Veteran contends that he is entitled to an initial 
compensable rating for status-post fracture right inferior 
pelvic rami on the basis of pain.  Such disability has been 
rated as 0 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5003.  

Turning to the evidence, the service treatment records 
indicate that the Veteran sustained a fractured pelvis in 
August 1965 in a motorcycle accident.  X-rays showed a 
fracture which was displaced of the inferior pubic ramus on 
the right side.  By September 1965, the Veteran had 
progressed to the point where he needed no assistance, cane, 
or crutch, and was able to bear full weight without pain, 
climb stairs well, and was discharged to active duty.  Upon 
discharge from the hospital, the revised diagnosis was 
fracture, pelvic ramus, inferior, right.  The musculoskeletal 
system was evaluated as normal during the separation 
examination in June 1967.

The Veteran was afforded a VA examination in August 2006, in 
which the claims file was available and reviewed.  He 
complained of pain in his pelvic area.  He said that he uses 
no devices or braces, and has had no surgery or injections.  
He reported that his pain is 4 out of 10 on a good day and 9 
out of 10 on a bad day, and he wakes up every morning with 
pain in his back which he scaled as a 9/10.  He said he feels 
somewhat better after taking his medications, but that he has 
chronic early morning stiffness upon arising.  He can stand 
for 30 minutes and sit for 30 minutes.  He denied fatigue or 
weakness.  He also denied swelling, heat, redness, drainage, 
discharge, instability, locking, and catching of any of his 
pelvic bones or joints.  He also has no inflammatory 
arthritis symptoms, constitutional symptoms, and no recurrent 
dislocations or subluxations.  He is not unsteady and has no 
history of falls.  He reported being able to perform the 
activities of daily living without difficulty.    

Upon physical examination of the pelvis, there was no 
evidence of deformity, angulation, false motion, or 
shortening.  There was no edema, redness or heat.  The 
assessment included status post fracture right inferior 
pelvic rami.  The examiner noted that no old fractures of the 
pelvis were noted on the X-ray or magnetic resonance imaging 
(MRI) reports that were reviewed.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's status-post fracture right 
inferior pelvic rami is appropriately evaluated as 0 percent 
disabling.  In this regard, the evidence does not reflect 
that the Veteran has exhibited limitation of motion that is 
related to his pelvic fracture.  Likewise, there is no X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups related to the fracture to warrant a 
higher rating.  In fact, no old fractures of the pelvis were 
noted on X-ray and MRI reports.  As discussed above, upon 
examination, there was no evidence of deformity, angulation, 
false motion, or shortening due to his pelvic bone fracture, 
and the Veteran has denied experiencing instability, locking, 
and catching of any of his pelvic bones or joints.  There 
have also been no inflammatory arthritis symptoms, no 
constitutional symptoms, and no recurrent dislocations or 
subluxations.  As noted above, the examiner found no 
residuals of his pelvic fracture, and found that his current 
symptoms are not related to the fracture.  As such, the 0 
percent evaluation currently assigned adequately addresses 
the level of impairment resulting from his service connected 
status-post fracture right inferior pelvic rami. 

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level from his 
status-post fracture right inferior pelvic rami and provides 
for additional or more severe symptoms than currently shown 
by the evidence, to include rating the condition by analogy; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 
 
In reaching the conclusions above with respect to both claims 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   
 

ORDER

An initial compensable evaluation for status-post fracture 
right inferior pelvic rami is denied. 

Service connection for back pain, including as secondary to 
the service-connected status-post fracture right inferior 
pelvic rami, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


